Ostrander, J.
Plaintiff’s testimony (no other was introduced ) tended to prove that she alighted from a westbound street car at the corner of Michigan avenue and Fifth street in the city of Detroit, passed in the rear of the car across the street, and was struck and injured by an east-bound car running on a parallel track. The tracks are separated by a space of five feet. She alighted on the north side of the north, or west-bound, track. She stood there until the car from which she had alighted had proceeded some distance — she at first testified that it was 3 *458or 4 feet, and, later, 15 feet — when she looked to the west, was able to see down the track about 125 feet, saw no approaching ear, and thereupon, without again looking for a car, proceeded to cross the street.
“Q. Just before you stepped on the track you did not look west ?
“A. I looked west before I started to cross the first track.
“Q. But when you came to go across the south track, when you came to the south track, you were not looking west; if you had you would have seen the car, would you not?
“A. Certainly .1 would.
“Q. So that just before you stepped on the south track you were looking right straight ahead ?
“A. Yes, sir.
“Q. And if you had looked west you would have seen the other car as the other person did ?
“A. If they had rung the bell.
“Q. If you had looked west before you stepped on the track, you would have seen the car, so that you were not looking that way ?
“A. I was not looking west.
“Q. If you had looked west just before you stepped on to the south track, you would have seen the car ?
“A. Certainly I would. * * * When I got right into the second track some persons hollered, and I looked over my shoulder, and the car was on top of me, and I stepped back to save me from getting under the car.”
There was nothing obstructing her view to the west except the car from which she had alighted. Assuming that defendant was negligent in the operation of the car, it is clear that plaintiff failed to exercise ordinary care for her own safety. McCarthy v. Railway Co., 120 Mich. 400 (79 N. W. 631); Davis v. Railway, 162 Mich. 240 (127 N. W. 323). See Manos v. Railway, ante, 155 (130 N. W. 664).
The court below properly directed a verdict for defendant, and the judgment for defendant is affirmed.
Moore, C. J., and Steers, McAlvay, Brooke, Blair, and Stone, JJ., concurred. Bird J., did not sit.